EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Georgia-Carolina Bancshares, Inc.(the “Company”) on Form10-Q for the quarterly period ended March 31, 2012 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), the undersigned, Remer Y. Brinson III, President and Chief Executive Officer of the Company, and Thomas J. Flournoy, Senior Vice President and Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Remer Y. Brinson, III Remer Y. Brinson, III President and Chief Executive Officer (principal executive officer) May 15, 2012 /s/ Thomas J. Flournoy Thomas J. Flournoy Senior Vice President and Chief Financial Officer (principal financial officer and principal accounting officer) May 15, 2012
